 Case 1:19-cv-01619-LMB-JFA Document 1 Filed 12/26/19 Page 1 of 1 PageID# 1



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

ROSARIO M HERNANDEZ                        )
       DE CANIZALES                        )
2907 Wickersham Way, #102                  )
Falls Church, VA 22042                     )
                                           )
       Plaintiff                           )
                                           )
       v.                                  )       Case No.:
                                           )
KE&FB, LLC                                 )       JURY TRIAL DEMANDED
Registered Agent:                          )
Keyvan Ejtemai                             )
8415 Old Courthouse Road                   )
Vienna, VA 22182                           )
                                           )
KEYVAN EJTEMAI                             )
8415 Old Courthouse Road                   )
Vienna, VA 22182                           )
                                           )
FRED BAZZAZ                                )
8415 Old Courthouse Road                   )
Vienna, VA 22182                           )
                                           )
       and                                 )
                                           )
BOBBY SABET                                )
8415 Old Courthouse Road                   )
Vienna, VA 22182                           )
                                           )
       Defendants.                         )

               COMPLAINT FOR FAILURE TO PAY OVERTIME WAGES

       Plaintiff Rosario M Hernandez De Canizales, by and through undersigned counsel, hereby

submits her Complaint for Failure to Pay Overtime Wages against Defendants KE&FB, LLC,

Keyvan Ejtemai, Fred Bazzaz and Bobby Sabet to recover unpaid overtime wages, other unlawful

deductions, liquidated damages, reasonable attorney’s fees and costs under Section 16(b) of the




                                               1
